Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 11/23/20.  Claim(s) 10 is cancelled.  Claim(s) 15-21 are new.  Claim(s) 1-9 and 11-21 are pending.  Claim(s) 1-9 and 11-21 are examined herein. 
Applicant's amendments to the claims have rendered the 102 rejection of the last Office action moot, therefore hereby withdrawn.
The terminal disclaimer filed on 11/23/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,023,518 B2, 10,105,331 B2, 10,391,073 B2, and 10,550,066 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
An updated search and consideration has been performed, the following new rejection will now apply.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
1-9, 11, 12, and 15-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zacharie et al. (WO 2010/127440 A1; of record).
The instant claims are drawn to a kit comprising the compounds shown below, (related to claims 1-9, 11, 12, and 15-21).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Zacharie et al. discloses the treatment of various kidney diseases (see, for example, the abstract) via the administration of the compound shown below (e.g. with alkyl substituents meta and hydroxyl groups ortho to the attachment of the group Q; see, for example, [0038]).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Zacharie et al. further discloses compounds such as the ones shown below with varying substituents at varying positions, thus showcasing different functionalizations, and teaching that the structure can, and should, be adjusted as appropriate by the skilled artisan (see particularly [00110]).

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Zacharie et al. teaches that the compounds therein can be beneficially packaged into a kit with instructions (see, for example, [00130]). 
Zacharie et al. does not specifically disclose the instant compounds.
It would have been obvious to one of ordinary skill in the art to make and use the instant compound and put them in a kit with instructions.
One of ordinary skill in the art would have been motivated to use the claimed compound because Zacharie et al. teaches the class of compounds, in general, teaches that the compounds can, and should, comprise medium length alkyl chains, that the chains can be of differing lengths, that the aromatic ring can be substituted multiple times, and in various positions including the addition of a hydroxyl group ortho to the group Q.  One of ordinary skill would have used two medium length alkyl chains, including di substitution with n-pentyl at the meta to the attachment of Q, and a hydroxyl ortho to the group Q, during the routine optimization of the composition taught by Zacharie et al., and would have done so with a reasonable expectation of success in making an improved treatment for kidney diseases.
With respect to the limitations drawn to the kit with instructions, said instructions, by themselves, do not confer patentability.  Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004).  Therefore the instant claims are obvious in light of the patent.
The limitations drawn to, for example, “wherein the fibrotic disease is pulmonary fibrosis”, “wherein the fibrotic disease is liver fibrosis”, “wherein the fibrotic disease is skin fibrosis”, “wherein the fibrotic disease is cardiac fibrosis”, “wherein the fibrotic disease is renal fibrosis”, etc. are given little patentable weight because these limitations are considered preamble or intended use of a composition.
It is respectfully pointed out that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish from each other. If the prior art structure is capable of performing the intended use, it then meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). Thus, the intended use of a composition claim will be given little patentable weight.
It is further respectfully pointed out that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). See MPEP 2111.02.

Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claim(s) 10 is cancelled.  Claim(s) 1-9, 11, 12, and 15-21 are rejected.  Claims 13 and 14 are objected to.  No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A DECK/
Examiner, Art Unit 1627

/SARAH PIHONAK/Primary Examiner, Art Unit 1627